December 12, 2016 United States Securities and Exchange Commission Division of Corporation Finance F Street, N.E. Washington, DC 20549 Re: Clancy Corp. Registration Statement on Form S-1 Filed September 19, 2016 File No. 333-213698 Ladies and Gentlemen: This letter sets forth the responses of Clancy Corp. (“Company”) to the comments of the reviewing staff of the Securities and Exchange Commission (the “Staff”) in connection with the above referenced filing as set forth in the comment letter of October 13, 2016. General 1. Please supplementally provide us with copies of all written communications, as defined in Rule 405 under the Securities Act, that you or anyone authorized to do so on your behalf, present to potential investors in reliance on Section 5(d) of the Securities Act, whether or not they retain copies of the communications. Response. There have been and will be no written communications, as defined in Rule 405 under the Securities Act, that we, or anyone authorized to do so on our behalf, present to potential investors in reliance on Section 5(d) of the Securities Act, whether or not they retain copies of the communications other than the prospectus which is the subject of this registration. 2. You appear to be a shell company as that term is defined in Securities Act Rule 405 of Regulation C. In this regard, we note that you have nominal operations, nominal assets and no revenues to date. Please revise your cover page to disclose that you are a shell company and add a risk factor that highlights the consequences of shell company status or otherwise provide us with a detailed legal analysis explaining why you are not a shell company. Response. As defined in Rule 405 of Regulation C and Rule 12-b2 of the Securities Exchange Act, a shell company is a registrant, other than an asset-backed issuer as defined in Item 1101(b) of Regulation AB, with nominal operations and either: (1) no or nominal assets; (2) assets consisting solely of cash and cash equivalents; or (3) assets consisting of any amount of cash and cash equivalents and nominal other assets. The Company is not a shell company because its operations are not nominal. The Company’s activities, as set forth below, are consistent with those of a typical development stage company – obtaining capital, retaining management, retaining assets necessary for manufacturing its product, evaluating marketing opportunities, conducting due diligence, evaluating potential clients and assignments and further developing its operational, reporting and accounting systems. A development stage/startup company is not a shell company. Just because a company has limited operating history, does not mean that the company meets the definition of having no or nominal operations.
